DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claim number 11, the second Misnumbered claim 11 has been renumbered 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh (US 20190344001).
Regarding claim 1, Salahieh discloses An intravascular blood pump (section 0095,  an exemplary fluid pump working portion that includes impeller that is disposed radially within an expandable member. FIGS. 2A and 2B show the working portion configuration when it is expanded extracorporeally), comprising: a catheter configured for insertion into a blood vessel (Section 0103, the expandable member is adapted to self-expand when released from within a containing tubular member such as a delivery catheter, a guide catheter or an access sheath ), the blood vessel defining an interior volume, through which blood flows (Figs. 4A-B); a pump housing 26 attached to the catheter and defining an input port 21 and an output port 23, the pump housing having a longitudinal axis (Figs. 2A-B, section 0096, The conduit acts and is configured and made of material(s) that create a fluid lumen therein between an inflow region and an outflow end region. Flow into the inflow region is labeled “I,” and flow out at the outflow region is labeled “0”); an impeller 26 disposed within the pump housing and configured, when rotated, to pump blood from the input port to the output port (Figs. 2A, section 0095-0096, Elongate shaft, which can be a drive shaft or drive cable, is coupled to impeller and drives the rotation of impeller when activated (e.g., by a motor). The conduit acts and is configured and made of material(s) that create a fluid lumen therein between an inflow region and an outflow end region. Flow into the inflow region is labeled “I,” and flow out at the outflow region is labeled “0”); and a filter 1130 in fluid communication between: (a) the interior volume of the blood vessel, external to the pump housing, and (b) the input port 1125 (Figs. 17, 19, sections 0134, 0153, First and second expandable members generally each include a plurality of elongate segments disposed relative to one another to define a plurality of apertures, only one of which is labeled in the second expandable member. Second expandable member has been expanded and positioned in a deployed configuration such that distal end is in the left ventricle “LV) the filter comprising a plurality of generally helical first struts 29 wound about the longitudinal axis and a plurality of second struts 29, the first and second struts collectively defining a plurality of apertures therebetween (Fig. 2A, sections 0016, 0095, the blood pump can further include a plurality of distal centering struts that are coupled to the expandable member and extend around the drive cable distal to the impeller, and a plurality of proximal centering struts that are coupled to the expandable member and extend around the drive cable proximal to the impeller. Centering struts four of which are shown are disposed at the ends of impeller, and extend around and function to center the shaft. Struts are coupled to the expandable member and extend around shaft to stabilize it. Two struts at each end define an aperture through which shaft extends. By centering the shaft, the struts also center the impeller within the expandable member and prevent the impeller blades from engaging the expandable member when they are rotating).
Concerning claim 2, Salahieh discloses the pump housing, the impeller and the filter are each alternatingly radially compressible and radially expandable (abstract, Sections 0012,  0101, 0103, 0130, An intravascular fluid movement device that includes an expandable member having a collapsed, delivery configuration and an expanded, deployed configuration. One aspect of the disclosure is an intravascular blood pump including an expandable member having a collapsed, delivery configuration and an expanded, deployed configuration. The working portion in FIG. 2A can be adapted to be collapsible to a lower profile delivery configuration. The expandable member and impeller can be adapted to be collapsed to the delivery configuration. The conduit collapses with the expandable member due to its coupling with the expandable member. the expandable member is adapted to self-expand when released from within a containing tubular member such as a delivery catheter, a guide catheter or an access sheath. Impellers are also adapted and constructed such that one or more blades will stretch or radially compress to a reduced outermost dimension).
With respect to claim 3, Salahieh discloses the pump housing is configured, when radially compressed, to longitudinally lengthen an amount that depends on an amount by which the pump housing is radially compressed, and the filter is configured, when radially compressed, to longitudinally lengthen an amount that depends on an amount by which the filter is radially compressed such that, for a given amount of radial compression, the filter and the pump housing longitudinally lengthen about equal amounts (abstract, Sections 0012,  0101, 0103, 0130, An intravascular fluid movement device that includes an expandable member having a collapsed, delivery configuration and an expanded, deployed configuration. One aspect of the disclosure is an intravascular blood pump including an expandable member having a collapsed, delivery configuration and an expanded, deployed configuration. The working portion in FIG. 2A can be adapted to be collapsible to a lower profile delivery configuration. The expandable member and impeller can be adapted to be collapsed to the delivery configuration. The conduit collapses with the expandable member due to its coupling with the expandable member. the expandable member is adapted to self-expand when released from within a containing tubular member such as a delivery catheter, a guide catheter or an access sheath. Impellers are also adapted and constructed such that one or more blades will stretch or radially compress to a reduced outermost dimension).
Regarding claim 4, Salahieh discloses the catheter, the pump housing, the impeller and the filter are configured for use in a living patient (Fig. 4A-B), such that each aperture of the plurality of apertures is sized to prevent ingestion, by the input port, of heart tissue of the living patient (sections 0107, 0204, The proximal region 23 has a configuration and size, relative to the opening of the valve, that prevent the proximal region 23 from passing through the valve, ensuring that the outflow opening(s) remain in the ascending aorta. Distal region 21 also has a configuration and size that prevents distal region 21 from passing through the aortic valve, ensuring that the blood inflow port(s) remain within the left ventricle. The blood outflow end of working portions herein may include a filter adapted to catch thrombus and/or debris).
Concerning claim 5, Salahieh discloses each aperture of the plurality of apertures 1508, 1510 has a largest dimension less than or equal to about 0.5 mm (Fig. 20A, sections 0138 0166,  Any of the conduits herein can have a thickness of, for example, 0.5-20 thousandths of an inch. An exemplary working portion with inflow apertures and outflow apertures).
With respect to claim 6, Salahieh discloses each aperture of the plurality of apertures has a largest dimension less than or equal to about 0.4 mm (Fig. 20A, sections 0138 0166,  Any of the conduits herein can have a thickness of, for example, 0.5-20 thousandths of an inch. An exemplary working portion with inflow apertures and outflow apertures)
Regarding claim 7, Salahieh discloses each aperture of the plurality of apertures has an area less than or equal to about 0.09 mm2 (Fig. 20A, sections 0138 0166,  Any of the conduits herein can have a thickness of, for example, 0.5-20 thousandths of an inch. An exemplary working portion with inflow apertures and outflow apertures).
Concerning claim 8, Salahieh discloses each aperture of the plurality of apertures has an area less than or equal to about 0.16 mm2 (Fig. 20A, sections 0138 0166,  Any of the conduits herein can have a thickness of, for example, 0.5-20 thousandths of an inch. An exemplary working portion with inflow apertures and outflow apertures).
With respect to claim 9, Salahieh discloses the plurality of apertures have a size that increases monotonically along the longitudinal axis (Fig. 20A, C).
Regarding claim 10, Salahieh discloses the generally helical first struts are wound clockwise about the longitudinal axis, and the second struts are generally helically wound counterclockwise about the longitudinal axis (Fig. 2A, sections 0016, 0095, the blood pump can further include a plurality of distal centering struts that are coupled to the expandable member and extend around the drive cable distal to the impeller, and a plurality of proximal centering struts that are coupled to the expandable member and extend around the drive cable proximal to the impeller. Centering struts four of which are shown are disposed at the ends of impeller, and extend around and function to center the shaft. Struts are coupled to the expandable member and extend around shaft to stabilize it. Two struts at each end define an aperture through which shaft extends. By centering the shaft, the struts also center the impeller within the expandable member and prevent the impeller blades from engaging the expandable member when they are rotating).
Concerning claim 11, Salahieh discloses the generally helical first struts are wound in a first direction about the longitudinal axis, and the second struts are generally helically wound in the first direction about the longitudinal axis (Fig. 2A, sections 0016, 0095, the blood pump can further include a plurality of distal centering struts that are coupled to the expandable member and extend around the drive cable distal to the impeller, and a plurality of proximal centering struts that are coupled to the expandable member and extend around the drive cable proximal to the impeller. Centering struts four of which are shown are disposed at the ends of impeller, and extend around and function to center the shaft. Struts are coupled to the expandable member and extend around shaft to stabilize it. Two struts at each end define an aperture through which shaft extends. By centering the shaft, the struts also center the impeller within the expandable member and prevent the impeller blades from engaging the expandable member when they are rotating).
With respect to claim 12, Salahieh discloses each strut of at least a subset of the second struts lies in a respective plane that contains the longitudinal axis (Fig. 2A, sections 0016, 0095, the blood pump can further include a plurality of distal centering struts that are coupled to the expandable member and extend around the drive cable distal to the impeller, and a plurality of proximal centering struts that are coupled to the expandable member and extend around the drive cable proximal to the impeller. Centering struts four of which are shown are disposed at the ends of impeller, and extend around and function to center the shaft. Struts are coupled to the expandable member and extend around shaft to stabilize it. Two struts at each end define an aperture through which shaft extends. By centering the shaft, the struts also center the impeller within the expandable member and prevent the impeller blades from engaging the expandable member when they are rotating).
Regarding claim 13, Salahieh discloses each aperture of at least a subset of the plurality of apertures has a general rhombus or rhomboid shape (Figs. 20A,C).
Concerning claim 14, Salahieh discloses the generally helical first struts 29 comprise a plurality of first filaments, the second struts 29 comprise a plurality of second filaments and the first and second filaments are woven together, such that the plurality of apertures is defined between respective adjacent first and second woven filaments (Fig. 2A, section 0095, Two struts 29 at each end define an aperture through which shaft 29 extends. By centering the shaft 28, the struts 29 also center the impeller 26 within the expandable member and prevent the impeller blades from engaging the expandable member when they are rotating).
With respect to claim 15, Salahieh discloses the filter comprises a tube having a wall, wherein the plurality of apertures comprises a plurality of openings 1508, 1510 defined through the wall (Figs. 20A, C).
Regarding claim 16, Salahieh discloses the tube comprises a generally funnel-shaped tube (Figs. 20A, C).
Concerning claim 17, Salahieh discloses the wall is about 10-100 um thick (section 0138, Any of the conduits herein can have a thickness of, for example, 0.5-20 thousandths of an inch (thou), such as 1-15 thou, or 1.5 to 15 thou, 1.5 to 10 thou, or 2 to 10 thou).
With respect to claim 18, Salahieh discloses the pump housing comprises a plurality of third struts that collectively define a plurality of third apertures therebetween, and at least some of the first and second struts register radially over respective ones of the third struts (Section 0115, two pair of a trio of struts that attach between the outer wall of working portion and rotational bearing elements that support the rotating drive cable so that the impeller ′ is stably centered within the working portion lumen).
Regarding claim 19, Salahieh discloses each strut 29, 193 of at least a subset of the first struts comprises a fork that includes a plurality of tines, wherein a plurality of the first struts and a plurality of the second struts extend between a pair of the tines and collectively define a plurality of the apertures therebetween (Figs. 2A, 33A-E).
Concerning claim 20, Salahieh discloses each first strut 29, 193 that comprises a fork is wider than each first strut that does not comprise a fork (Figs. 2A, 33A-E).
With respect to claim 21, Salahieh discloses the plurality of apertures are arranged in a plurality of generally circumferential, relative to the longitudinal axis, rows of equal-sized apertures, wherein ones of the rows have different numbers of apertures from others of the rows (Figs. 20A,C).
Regarding claim 22, Salahieh discloses a first row of the plurality of generally circumferential rows comprises more apertures than a second row of the plurality of generally circumferential rows, and each aperture of the first row has a smaller area than each aperture of the second row (Figs. 20A,C).
Concerning claim 23, Salahieh discloses the apertures are arranged in a plurality of generally circumferential, relative to the longitudinal axis, bands of about equal-sized apertures, wherein size of the apertures in each of the plurality of bands increases monotonically along the longitudinal axis (Figs. 20A,C).
With respect to claim 24, Salahieh discloses the filter comprises a distal portion and a proximal portion, the distal portion monotonically increases in diameter in a proximal direction along the longitudinal axis, the proximal portion monotonically decreases in diameter in the proximal direction along the longitudinal axis and at least a portion of the plurality of apertures is disposed on the distal portion (Figs. 17, 19, sections 0134, 0153, First and second expandable members generally each include a plurality of elongate segments disposed relative to one another to define a plurality of apertures, only one of which is labeled in the second expandable member. Second expandable member has been expanded and positioned in a deployed configuration such that distal end is in the left ventricle “LV).
Regarding claim 25, Salahieh discloses generally helical first struts 29 and the second struts are absent any circumferential, relative to the longitudinal axis, struts (Fig. 2A, sections 0016, 0095, the blood pump can further include a plurality of distal centering struts that are coupled to the expandable member and extend around the drive cable distal to the impeller, and a plurality of proximal centering struts that are coupled to the expandable member and extend around the drive cable proximal to the impeller. Centering struts four of which are shown are disposed at the ends of impeller, and extend around and function to center the shaft. Struts are coupled to the expandable member and extend around shaft to stabilize it. Two struts at each end define an aperture through which shaft extends. By centering the shaft, the struts also center the impeller within the expandable member and prevent the impeller blades from engaging the expandable member when they are rotating).
Concerning claim 26, Salahieh discloses making a filter for an intravascular blood pump, the method comprising: providing a catheter configured for insertion into a blood vessel (Section 0103, the expandable member is adapted to self-expand when released from within a containing tubular member such as a delivery catheter, a guide catheter or an access sheath), the blood vessel defining an interior volume, through which blood flows (Figs. 4A-B); attaching a pump housing to the catheter, wherein the pump housing defines an input port and an output port (Figs. 2A-B, section 0096, The conduit acts and is configured and made of material(s) that create a fluid lumen therein between an inflow region and an outflow end region. Flow into the inflow region is labeled “I,” and flow out at the outflow region is labeled “0”), the pump housing having a longitudinal axis (section 0034, The conduit can be coupled to the proximal expandable member at a location along the proximal expandable member with a greatest radial dimension measured orthogonally relative to a longitudinal axis of the proximal expandable member, and the conduit can be coupled to the distal expandable member at a location along the distal expandable member with a greatest radial dimension measured orthogonally relative to a longitudinal axis of the distal expandable member); disposing an impeller 26 within the pump housing, wherein the impeller is configured, when rotated, to pump blood from the input port to the output port; and providing a filter in fluid communication between (a) the interior volume of the blood vessel, external to the pump housing (Figs. 4A,B), and (b) the input port 307 (Figs. 2A, section 0095-0096, Elongate shaft, which can be a drive shaft or drive cable, is coupled to impeller and drives the rotation of impeller when activated (e.g., by a motor). The conduit acts and is configured and made of material(s) that create a fluid lumen therein between an inflow region and an outflow end region. Flow into the inflow region is labeled “I,” and flow out at the outflow region is labeled “0”); the filter comprising a plurality of generally helical first struts 29 wound about the longitudinal axis and a plurality of second struts, the first and second struts collectively defining a plurality of apertures therebetween (Centering struts 29 (four of which are shown) are disposed at the ends of impeller 26, and extend around and function to center the shaft 28. Struts 29 are coupled to the expandable member and extend around shaft 28 to stabilize it. Two struts 29 at each end define an aperture through which shaft 29 extends. By centering the shaft 28, the struts 29 also center the impeller 26 within the expandable member and prevent the impeller blades from engaging the expandable member when they are rotating).
With respect to claim 27, Salahieh discloses the filter comprises a woven filter (Sections 0204, The blood outflow end of working portions herein may include a filter adapted to catch thrombus and/or debris).
Regarding claim 28, Salahieh discloses the filter comprises a shaped tube filter (Figs. 12, 18B, 20A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792